PAIX- TRAVAIL - PATRIE #

2005/0248
DECRET N° em DU 26 JAN. 2005
portant incorporation au domaine privé de l'Etat et

tassement en Unité Forestière d'Aménagement

shall UFA) d’une portion de forêt de 48 554 ha
dénommée UFA 10.011.-

LE PREMIERMINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n° 94/01 du 20 Janvier 1994 portant Régime des Forêts, de la

Faune et de la Pêche, ensemble son décret d’application n° 95/531/PM du 23

août 1995 ;

Vu  lordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier ;

Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial ;

Vu ledécret n° 76/166 du 27 avril 1976 fixant les modalités.de gestion du domaine

national ;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine

privé de l'Etat et ses divers modificatifs subséquents ; .

Vu. le décret n° 92/089 du 4 mai 1992 précisant les attributions du Premier Ministre,

modifié et complété par le décret n° 95/145 bis du 04 août 1995 :

Vu le décret n° 2004/320 du 08 décembre 2004 portant organisation du

Gouvernement ;

Vu le décret n° 2004/321 du 08 décembre 2004 portant nomination du Premier
Ministre, *

DECRETE :

ARTICLE 1°.- Est, à compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 10.01 1, la portion de forêt de 48 554 ha de
superficie située dans l'arrondissement de Moloundou, département de la Boumba et
Ngoko, province de l'Est, délimitée ainsi qu'il suit : à

Le point de repère R se situe sur le pont sur la rivière Lopondiji, sur l'axe
routier Salapoumbé-Mambélé au lieu dit Lopondji. :
as ; 2

Du point R, suivre en amont la Lopondji sur une distance de 11,3 km pour
atteindre le point À dit de base situé sur la confluence de deux affluents,
équivalent au point B de l'UFA 10.013.

A L'OUEST:

Du point À, suivre en amont l’affluent non dénommé en direction du
Nord.sur une distance de 7 km pour atteindre le point B situé sur une
source ;

Du point B, suivre.une.droite de.gisement 318° sur une distance de
km pour atteindre le point C situé sur un confluent de la rivière
Monguélé;

Du point C, suivre en‘amont l’affluent.en direction:du Nord-Ouest sur
une distance-de-1,5 knpouratteindre le point D situé:sur-une source ;

Du point D, suivre une droite de gisement 330° sur une distance de 1,6

km pour atteindre le point E situé sur une source d’un bras du cours

-- d'eau dénommé Belindjingui ;

oint E, suivre en aval ce bras sur une distance de 2,3 km pour
e le point E? ;

CE : DE 4
a/point E”, suivre en amont le cours d’eau Belindjingui et son
affluent en direction du Nord sur une distance de 3,4km.pour atteindre
e point F situé sur une source ;

Du point F, suivre une droite de gisement 311° sur une distance de 2,3
km pour atteindre le point G situé sur un petit confluent sur la rivière
Belindjingui ;

Du point G, suivre en amont le petit bras en direction du Nord sur une
distance de 0,8 km pour atteindre le point H situé sur une source ;

Du point H, suivre une droite de gisement 14° sur une distance de 0,5
km pour atteindre le point I situé sur une source d’un cours d’eau non
dénommé affluent du cours d’eau dénommé Lone ;

Du point I, suivre en aval ce cours d’eau non dénommé sur une
distance de 4,6 km pour atteindre le point J situé sur un petit
confluent ; |

Du point J, suivre en amont le bras sur une distance de 1,1 km pour
atteindre le point K équivalent au point F de l’'UFA 10.007.
AU NORD
+ Du point K, suivre une droite de gisement 105° sur une distance de
10,5 km pour atteindre le point L équivalent au point G de l'UFA
10.007 ; ï

+ Du point L, suivre une droite de gisement 360° sur une distance de 6
km pour atteindre le point M équivalent au point H de l'UFA 10.007;

+ Du point M, suivre une droite de gisement 90° sur une distance de 3
km pour atteindre le point N situé sur une source d’un affluent de la
rivière dénommée Monguélè-équivalent au point I de l’UFA10.007 ;

Dupoint N, suivréenaval-cetaffluent'sur une-distance:de:5.4knrpour
gindre.le-point O situé surla confluence de cetaffluent et:d'un cours
eu, non .dénommé, équivalent au point J de T'UFA 10.007 et au
points de l'UFA 10.010 ;

u point O, suivre en aval le même affluent sur une distance de 10 km
pour atteindre le point P situé au confluent Monguélé et cet affluent,
équivalent au point T de l’'UFA 10.010 et au point H de l’'UFA
10.012;

Du point P, suivre en amont l’affluent de la rivière Monguélé sur une
distance de 16,5 km pour atteindre le point Q situé sur une source,
équivalent au point F de l'UFA 10.012 ;

+ Du point Q, suivre une droite de gisement 92° sur une distance de 0,5
km pour atteindre le point S situé sur un.affluent non dénommé de la
Longué, équivalent au point E de PUFA 10.012;

+ Du point S, suivre en aval cet affluent sur une distance de 8,5 km pour
atteindre le point T situé au confluent Lobéké et cet affluent,
équivalent au point D de l’UFA 10.012 ; ‘

AU SUD

+ Du point T, suivre en amont le cours de la Lobéké sur une distance de
21,8 km pour atteindre le point U situé sur un confluent ;

+. Du point U, suivre une droite de gisement 281° sur une distance de 2,9
km pour atteindre le point V situé sur une source d’un affluent du
cours d’eau Monguélé dénommé Bélingolo ; È
4 =.
Du point V, suivre en aval l'affluent Bélingolo sur une distance de 1,5
km pour atteindre le point W situé sur un confluent ;

* Du point W, suivre en amont le bras en direction du sud sur une
distance de 9,5 km pour atteindre le point Y situé sur une source de la
rivière dénommé Lopondji, équivalent au point C de l'UFA 10.013 ;

*_ Du point X, suivre une droite de gisement 270° sur une distance de 1,6
km pour atteindre le point Y situé sur une source de la rivière
dénommée Lopondji, équivalent au point C de l'UFA 10.013 ;

+ Du point Y, suivre en aval la rivière Lopondji sur une distance de 7,1
km pour rejoindre le point'A dit de base.

La.zone ainsi circonscrite‘couvre une superficie-de:48:554 (quarante-huit mille
cinq cent cinquanté quatre)-hectares.
ARTICLE"2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement 10.011 est affecté à la production des bois d'œuvre.

. (2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits d'usage portant sur la collecte des produits forestiers non
ligneux, le ramassage du‘bois de'chauffage-et la chasse-traditionnelle.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration et
de l'approbation du plan d'aménagement de ladite UFA conformément aux textes en
vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément à ce plan d'aménagement arrêté par le Ministre chargé des Forêts.

e

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en

français et en anglais./-
| Yaoundé, le 26 JAN. 2005

LE PREMIER MINISTRE,

